

117 HR 4212 IH: Flag Code Modernization Act of 2021
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4212IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Womack (for himself, Mr. Golden, Mr. Westerman, Mr. DesJarlais, Mr. Crawford, Mr. Gohmert, Miss González-Colón, Mr. Cole, and Mr. Baird) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 4, United States Code, to reflect contemporary customs and practices with respect to the flag, and for other purposes.1.Short titleThis Act may be cited as the Flag Code Modernization Act of 2021.2.Flag practices(a)Display and use of flag by civiliansSection 5 of title 4, United States Code, is amended by striking such civilians or civilian groups or organizations and inserting such civilians, civilian groups, organizations, or corporations. (b)Time and occasions for displaySection 6(d) of title 4, United States Code, is amended by striking December 25; and inserting December 25; Presidents Day, third Monday in February; Thomas Jefferson’s Birthday, April 13; Loyalty Day–Law Day USA, May 1; National Maritime Day, May 22; Flag Week, week of June 14; Aviation Day, August 19; Patriot Day (half-staff), September 11; POW/MIA Recognition Day, third Friday in September; American Gold Star Mother’s Day, last Sunday in September; Pearl Harbor Day (half-staff), December 7;.(c)Position and manner of displaySection 7 of title 4, United States Code, is amended—(1)in subsection (f), by striking flag’s right. and inserting flag’s right. The flags should be of approximately equal size or the flag of the United States shall be the larger flag.; and(2)in subsection (g), by striking peace. and inserting peace. The flags of such nations shall be displayed to the observer’s right and in alphabetical order from left to right.. (d)Respect for flagSection 8 of title 4, United States Code, is amended—(1)in subsection (c), by striking should never be carried flat or horizontally, but always aloft and free. and inserting shall be displayed aloft and free. Unless such flag may be carried flat or horizontally for a patriotic purpose, including if the flag is too large to be displayed aloft and free.; (2)in subsection (i), by striking It should not be embroidered on such articles as cushions or handkerchiefs and the like, printed or otherwise impressed on paper napkins or boxes or anything that is designed for temporary use and discard.; and (3)in subsection (j), by striking policemen and inserting policemen, postal workers. (e)Effective dateThe amendments made by ths section shall take effect 90 days after the date of the enactment of this Act. 